245 P.3d 703 (2010)
240 Or. App. 322
STATE of Oregon, Plaintiff-Respondent,
v.
Jason Oliver HINDLE, Defendant-Appellant.
D082903T; A141432.
Court of Appeals of Oregon.
Argued and Submitted November 2, 2010.
Decided December 29, 2010.
Thomas Ifversen and Kahn & Ifversen Attorneys, L.L.P., filed the brief for appellant.
Stacey RJ Guise, Senior Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
Affirmed. State v. Corn, 232 Or.App. 566, 222 P.3d 48 (2009).